Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated June 30, 2022.  Claims 1-22 are pending.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle control unit” in claim 8 and claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 11, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright, U.S. Patent 10,822,772 B1 (2020) in view Belshan et al., U.S. Patent 9,248,854 B2 (2016).
As to claim 1, Wright discloses an electronic power steering system for a retrofitted electric vehicle, the electronic power steering system comprising: 
a relief valve (Column 5, Line 63 – Column 6, Line 7); 
a pump in communication with the relief valve (Column 5, Lines 27-41); 
a motor configured to operate the pump (Column 6, Lines 8-44); 
a motor controller configured to control the motor (Column 13, Lines 30-53); and 
a processor in communication with the relief valve and motor controller (Figure 6A, system controller 170, Column 13, Lines 30-53), wherein the processor is configured to: 
receive a desired maximum pressure value from the retrofitted electric vehicle and 
receive a desired flow rate from the retrofitted electric vehicle and configure the motor controller to operate the motor at a speed to achieve the desired flow rate (Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17).
Wright does not disclose configuring the relief valve, as claimed.
Belshan et al. discloses to configure the relief valve or motor controller to provide relief at the desired maximum pressure value (Column 10, Lines 4-23). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system, as disclosed by Wright, with the use of a configurable relief valve, as claimed, as disclosed by Belshan et al., to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.
As to claim 2, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 1, and Wright further discloses wherein processor is configured to: calculate how many revolutions-per-minute of the motor are required to provide the desired flow rate (Column 7, Line 62 – Column 8, Line 17, speed of the hydraulic pump drive); and configure the motor controller to operate the motor at the calculated revolutions- per-minute (Column 7, Line 62 – Column 8, Line 17).
As to claim 5, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 1, and Wright further discloses wherein processor is configured to receive feedback and reconfigure the relief valve and/or motor controller in response to the feedback (Figure 7, Column 17, Line 54 – Column 18, Line 4).
As to claim 8, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 5 and Wright further discloses wherein the processor is further configured to provide the feedback to a vehicle control unit in the retrofitted vehicle (Column 13, Line 44 – Column 14, Line 2).
As to claim 11, Wright discloses a method for use in an electric vehicle, the method comprising: 
performing the following in an electronic power steering system in an electric vehicle: receiving a maximum pressure value and a flow rate from the electric vehicle (Column 5, Line 63 – Column 6, Line 7, Column 8, Lines 18-34, Column 8, Lines 35-50, Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17); converting the maximum pressure value and the flow rate into power steering component settings (Column 5, Line 63 – Column 6, Line 7, Column 8, Lines 18-34, Column 8, Lines 35-50, Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17); and 
configuring power steering components with the power steering component settings (Column 5, Line 63 – Column 6, Line 7, Column 8, Lines 18-34, Column 8, Lines 35-50, Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17).
Wright does not disclose configuring power steering component settings, as claimed.
Belshan et al. discloses to configure the relief valve or motor controller to provide relief at the desired maximum pressure value (Column 10, Lines 4-23). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system, as disclosed by Wright, with the use of a configurable relief valve, as claimed, as disclosed by Belshan et al., to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.
As to claim 14, Wright, as modified by Belshan et al., discloses the method of Claim 11, and Wright further discloses further comprising: receiving feedback and reconfiguring a relief valve and/or motor controller in response to the feedback (Figure 7, Column 17, Line 54 – Column 18, Line 4).
As to claim 17, Wright, as modified by Belshan et al., discloses the method of Claim 14, and Wright further discloses further comprising providing the feedback to a vehicle control unit in the retrofitted vehicle (Column 13, Line 44 – Column 14, Line 2).
As to claim 18, Wright, discloses an electronic power steering system comprising: an input configured to receive a maximum pressure value and a flow rate from a vehicle (Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17); and 
a processor configured to command a motor and a relief valve of the vehicle to achieve the maximum pressure value and flow rate based on the maximum pressure value and flow rate received from the vehicle (Column 5, Lines 27-41, Column 5, Lines 50-62, Column 7, Line 62 – Column 8, Line 17).
Wright does not disclose commanding a relief valve, as claimed.
Belshan et al. discloses to configure the relief valve or motor controller to provide relief at the desired maximum pressure value (Column 10, Lines 4-23). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system, as disclosed by Wright, with the use of a configurable relief valve, as claimed, as disclosed by Belshan et al., to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.
As to claim 20, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 18 and Wright further discloses wherein the processor is configured to calculate how many revolutions-per-minute of the motor are required to provide the flow rate (Column 7, Line 62 – Column 8, Line 17, speed of the hydraulic pump drive).

Claims 3, 10, 12, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright, U.S. Patent 10,822,772 B1 (2020) in view of Belshan et al., U.S. Patent 9,248,854 B2 (2016) and further in view of Matsuo, U.S. Patent 10,710,855 B2 (2020).
As to claim 3, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 1.  Wright does not disclose a configurable relief valve, as claimed.
Matsuo discloses wherein processor is configured to: calculate a relief valve setting required to provide the desired maximum pressure value (Column 19, Lines 52-67); and 
configure the relief valve with the calculated relief valve setting (Column 19, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 1, as disclosed by Wright, as modified by Belshan et al., with the use of a configurable relief valve, as claimed, as disclosed by Matsuo, to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.
As to claim 10, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 1.  Wright does not disclose a commercial vehicle, as claimed.  
Matsuo discloses wherein the retrofitted vehicle comprises a commercial vehicle (Column 5, Lines 6-38).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 1, as disclosed by Wright, with the use of a commercial vehicle, as claimed, as disclosed by Matsuo, such as a forklift, wheel loader or industrial machinery, to provide the steering system in common commercial vehicles, or to utilize the vehicles disclosed in Wright in a commercial manner as to make the vehicles commercial vehicles.
As to claim 12, Wright discloses the method of Claim 11, and further discloses  wherein converting the maximum pressure value and the flow rate into power steering component settings comprises: calculating how many revolutions-per-minute of a motor are required to provide the flow rate (Column 7, Line 62 – Column 8, Line 17, speed of the hydraulic pump drive).  
Wright does not disclose a relief valve setting as claimed.
Matsuo discloses calculating a relief valve setting required to provide the maximum pressure value (Column 19, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 11, as disclosed by Wright, with the use of a configurable relief valve, as claimed, as disclosed by Matsuo, to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.
As to claim 21, Wright discloses the electronic power steering system of Claim 18.
Wright does not disclose a configurable relief valve, as claimed.
Matsuo discloses wherein the processor is configuring to calculate a relief valve setting required to provide the maximum pressure value (Column 19, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 11, as disclosed by Wright, with the use of a configurable relief valve, as claimed, as disclosed by Matsuo, to allow for change of the relief valve pressure limit, letting the steering system set the maximum pressure desired, producing a safer steering system.

Claims 4, 6-7, 13, 15-16, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright, U.S. Patent 10,822,772 B1 (2020) in view of Belshan et al., U.S. Patent 9,248,854 B2 (2016) and further in view of Friedel et al., U.S. Patent Application Publication 2020/0255054 A1.
As to claim 4, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 1.  Wright does not disclose a torque limit, as claimed.  
Friedel et al., discloses wherein processor is configured to: 
calculate a torque limit of the motor required to provide the desired maximum pressure value (0007, 0013); and 
configure the motor controller to operate the motor under the calculated torque limit ((0007, 0013). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 1, as disclosed by Wright, as modified by Belshan et al., with the use of a torque limit, as claimed, as disclosed by Friedel et al., to allow for limitation of the torque when temperature or other factors indicate the maximum pressure must be reduced, producing a safer steering system.
As to claim 6, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 5.  Wright does not disclose a feedback, as claimed.  
Friedel et al. discloses wherein the feedback comprises one or more of temperature, flow rate, and pressure from at least one sensor (0007, 0009).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 5, as disclosed by Wright, as modified by Belshan et al., with the use of feedback, as claimed, as disclosed by Friedel et al., to modify the operation in response to the actual temperature, flow rate and pressure occurring in the steering system to prevent damage and ensure a safer steering system.
As to claim 7, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 5.  Wright does not disclose a feedback, as claimed.
Friedel et al. discloses wherein the feedback comprises one or more of feedback torque and speed from the motor controller (0014).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 5, as disclosed by Wright, as modified by Belshan et al., with the use of feedback, as claimed, as disclosed by Friedel et al., to modify the operation in response to the actual torque and speed occurring in the steering system to prevent damage and ensure a safer steering system.
As to claim 13, Wright, as modified by Belshan et al., discloses the method of Claim 11.
Wright further discloses wherein converting the maximum pressure value and the flow rate into power steering component settings comprises: calculating how many revolutions-per-minute of a motor are required to provide the flow rate (Column 7, Line 62 – Column 8, Line 17, speed of the hydraulic pump drive).
Wright does not disclose a torque limit, as claimed.
Friedel et al. discloses calculating a torque limit of the motor required to provide the maximum pressure value (0007, 0013).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 11, as disclosed by Wright, as modified by Belshan et al., with the use of a torque limit, as claimed, as disclosed by Friedel et al., to allow for limitation of the torque when temperature or other factors indicate the maximum pressure must be reduced, producing a safer steering system.
As to claim 15, Wright, as modified by Belshan et al., discloses the method of Claim 14.
Wright does not disclose a feedback as claimed.
Friedel et al. discloses wherein the feedback comprises one or more of temperature, flow rate, and pressure from at least one sensor (0007, 0009).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 14, as disclosed by Wright, as modified by Belshan et al., with the use of feedback, as claimed, as disclosed by Friedel et al., to modify the operation in response to the actual temperature, flow rate and pressure occurring in the steering system to prevent damage and ensure a safer steering system.
As to claim 16, Wright, as modified by Belshan et al., discloses the method of Claim 14.
Wright does not disclose a feedback as claimed.
Friedel et al. discloses wherein the feedback comprises one or more of feedback torque and speed from the motor controller (0014).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 14, as disclosed by Wright, as modified by Belshan et al., with the use of feedback, as claimed, as disclosed by Friedel et al., to modify the operation in response to the actual torque and speed occurring in the steering system to prevent damage and ensure a safer steering system.
As to claim 22, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 18.
Wright does not disclose a torque limit, as claimed.  
Friedel et al. discloses wherein the processor is configured to calculate a torque limit of the motor required to provide the maximum pressure value (0007, 0013).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 18, as disclosed by Wright, as modified by Belshan et al., with the use of a torque limit, as claimed, as disclosed by Friedel et al., to allow for limitation of the torque when temperature or other factors indicate the maximum pressure must be reduced to prevent damage, producing a safer steering system.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright, U.S. Patent 10,822,772 B1 (2020) in view of Belshan et al., U.S. Patent 9,248,854 B2 (2016) and further in view of Ajima et al., U.S. Patent 9,831,814 B2 (2017).
As to claim 9, Wright, as modified by Belshan et al., discloses the electronic power steering system of Claim 8.  Wright does not disclose a driver feedback, as claimed.  
Ajima et al. discloses wherein the vehicle control unit is configured to provide the feedback to a driver of the retrofitted vehicle (Column 12, Lines 17-32).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the steering system of claim 8, as disclosed by Wright, as modified by Belshan et al., with the use of feedback, as claimed, as disclosed by Ajima et al., to notify the driver of a condition that may impact the steering system with a light or alarm, providing the best information to the driver to ensure a safer steering system.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright, U.S. Patent 10,822,772 B1 (2020), as modified by Belshan et al., U.S. Patent 9,248,854 B2 (2016).
As to claim 19, Wright, as modified by Belshan et al., discloses the electronic power steering system of claim 18.  Wright does not disclose relationships for a plurality of vehicle platforms, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to repeat the relationships between motor speed and flow rates for a plurality of vehicle platforms, as claimed.  Repeating the relationship information for other vehicles would not assist the vehicle in providing the effective electronic power steering system, but would allow the system to be utilized in other vehicle platforms, either for moving the system to another vehicle, or providing one system that could be utilized in other vehicles.  Adding the information for other vehicles would be a repetition of the same system to allow use in other vehicles and would be an obvious change.
See MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicant argued the interpretation of claims 8 and 17 under 35 USC 112(f) was improper.  There is no argument relating to 35 USC 112(f).  This appears to be an argument relating to 35 USC 112(b).
Applicant’s arguments with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 17 on that basis has been withdrawn due to the amendment relating to “the retrofitted vehicle”. 
Applicant’s arguments with respect to 35 USC 102 have been fully considered and are persuasive after the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belshan et al., U.S. Patent 9,248,854 B2 (2016).  While Wright, U.S. Patent 10,822,772 B1 (2020) does not disclose a single relief valve that could provide adjustable desired maximum pressure, other prior art discloses this feature and it would have been obvious to utilize the adjustable relief valves with the system.
Applicant argued “If it is not be possible to add a position sensor on a hydraulic servo-controlled valve (e.g., on a vehicle that is repowered with an electric power train), drive speed can be used to determine the position of the valve.”  This is unclear.
Applicant argued Wright disclosed using drive speed to determine the position of a hydraulic servo-controlled valve but did not disclose using drive speed as a desired maximum pressure value, as recited in Claim 1.  Claim 1 does not include drive speed as a desired maximum pressure value. The system sets the operating speed of the motor to achieve a desired flow rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666